DETAILED ACTION
	This is a non-final Office action in reply to the Response to Election/Restriction filed 12/22/2021. Claims 1-43 are cancelled. Claims 44-76 are pending. Examiner withdraws restriction requirement, and Claims 75 and 76 are rejoined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NL2019939, filed on 11/20/2017.
Election/Restrictions
Claims 75 and 76 are directed to a production line and method. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 75 and 76, directed to the process of making or using an apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Examiner notes that the Applicants’s Arguments filed 12/22/2021, specifically that Masao fails to disclose the features of independent Claim 44, on which Claims 75 and 76 depend, and therefore Claim 44 is novel and inventive over Masao is found persuasive. The restriction dated 10/22/2021 has therefore been reconsidered, the restriction is withdrawn, and Claims 75 and 76 are rejoined
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/22/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: longitudinal direction L ([58] of Specification). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 44 includes the limitation “the first guiding elements forms a set with one of the second 
guiding elements to guide the continuous strip in a transition”, wherein the Specification recites “the first guiding element and the second guiding element of the set are a first guiding roller and a second guiding roller, respectively” (See [22]). Therefore, Specification defines the first guiding element and the second guiding element of the set are a first guiding roller and a second guiding roller, respectively, as corresponding structure for the claimed placeholder of “the first guiding elements”.
	Claim 44 includes the limitation “the first guiding element of the set is arranged for receiving the continuous strip from the first winding”, wherein the Specification recites “the first guiding element and the second guiding element of the set are a first guiding roller and a second guiding roller, respectively” (See [22]). Therefore, Specification defines the first guiding element and the second guiding element of the set are a first guiding roller and a second guiding roller, respectively, as corresponding structure for the claimed placeholder of “the first guiding element of the set”.
the second guiding element of the set is arranged for receiving the continuous strip in a second transition direction”, wherein the Specification recites “the first guiding element and the second guiding element of the set are a first guiding roller and a second guiding roller, respectively” (See [22]). Therefore, Specification defines the first guiding element and the second guiding element of the set are a first guiding roller and a second guiding roller, respectively, as corresponding structure for the claimed placeholder of “the first guiding element of the set”.
	Claim 75 recites “a buffer member to absorb vibrations in the extrusion speed”, wherein the Specification recites “the buffer member 272 may be a dancer roller or sensor unit to control the length of a free loop 99 in the continuous strip 9 in response to variations in the extrusion speed” (See [77]). Therefore Specification defines the buffer member 272 may be a dancer roller or sensor unit to control the length of a free loop 99 in the continuous strip 9 in response to variations in the extrusion speed, as corresponding structure for the claimed placeholder of “a buffer member”.
Claim 73 recites “a control unit  to control the infeed pulling member such that the infeed speed is lower than the rotational speed of the cooling drum” wherein the Specification recites “the control unit U is operationally and/or electronically connected to the infeed pulling member 281 and configured to control the infeed pulling member 281 such that the infeed speed V2 is lower than the rotational speed V1 of the cooling drum 2” (See [79]). Therefore Specification the control unit U is operationally and/or electronically connected to the infeed pulling member 281 and configured to control the infeed pulling member 281 such that the infeed speed V2 is lower than the rotational speed V1 of the cooling drum 2, as corresponding structure for the claimed placeholder of “a control unit”. Based on MPEP 2181(II)(B), when a computer-implemented functional claim limitation is interpreted under requirements of 35 U.S.C. 112(f), a computer/component + algorithm serves as corresponding structure for performing the entire claimed function. However, based on the disclosure provided by applicant, the 
Claim 74 recites “a control unit to control the outfeed pulling member” wherein the Specification recites “the control unit U is operationally and/or electronically connected to the outfeed pulling member 282 and configured to control the outfeed pulling member 282 such that it pulls on the continuous strip 9 at an outfeed speed V3 that is higher than the rotational speed V2 of the cooling drum 2” (See [80]). Therefore Specification the control unit U is operationally and/or electronically connected to the outfeed pulling member 282 and configured to control the outfeed pulling member 282 such that it pulls on the continuous strip 9 at an outfeed speed V3 that is higher than the rotational speed V2 of the cooling drum 2, as corresponding structure for the claimed placeholder of “a control unit”. Based on MPEP 2181(II)(B), when a computer-implemented functional claim limitation is interpreted under requirements of 35 U.S.C. 112(f), a computer/component + algorithm serves as corresponding structure for performing the entire claimed function. However, based on the disclosure provided by applicant, the claim interpretation introduces the computer/component, but fails to recite the algorithm associated with the controller.
Claim 75 recites “a control unit to control the rotational speed of said cooling drum” wherein the Specification recites “the control unit U is operationally and/or electronically connected to a drum drive or motor 273 of the cooling drum 2 to control said rotational speed V1” (See [78]). Therefore Specification the control unit U is operationally and/or electronically connected to a drum drive or motor 273 of the cooling drum 2 to control said rotational speed V1, as corresponding structure for the claimed placeholder of “a control unit”. Based on MPEP 2181(II)(B), when a computer-implemented functional claim limitation is interpreted under requirements of 35 U.S.C. 112(f), a computer/component + algorithm serves as corresponding structure for performing the entire claimed 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As shown in Claim 44 Lines 9-11, when the first guiding elements forms a set with one of the second guiding elements, it becomes vague and indefinite as to how one would form this set. Based off Figure 5, it appears the first guiding element 41 forms a set with the corresponding second guiding 
Claim 64 recites the limitation "the horizontal plane" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim limitation “a control unit” in Claims 73-75 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding algorithm for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (see MPEP 2181(II)(B)). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what algorithm  perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the algorithm disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding algorithm for performing the claimed function and clearly links or associates the algorithm to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 44-55, 57-70, 73, 74, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (KR 101368545 B1, see EPO Machine translation for citations, submitted by applicant in IDS filed 5/20/2020), hereinafter Hwang.
Regarding Claim 44, Hwang discloses a cooling apparatus for cooling a continuous strip ([0001]), wherein the cooling apparatus comprises a cooling drum with a cylindrical cooling surface (drum 121 with rotating body 130 Figure 1) that extends in a circumferential direction (drum extends circumferentially Figure 1) and has a rotation axis concentric to the cooling surface and extending in an axial direction (rotating shaft 120 is concentric with rotating body 130 Figure 1), wherein the cooling apparatus further comprises a guiding device for guiding the continuous strip in a plurality of windings around the cooling surface (plate 170 in which shaft 120 is inserted, with rubber product 10 wound around plurality of windings around body 130 Figure 1), wherein the guiding device comprises first guiding elements and second guiding elements (plate 170 has first and second guide rails 171 and 172 [0047] Figure 1, 4), wherein each one of the first guiding elements forms a set with one of the second guiding elements (rails 171 and 172 are integrally formed with plate 170 as a set [0047] Figure 1, 4) to guide the continuous strip in a transition from a first winding to a consecutive winding of the plurality of windings (rails guide rubber 10 from inlet device 180 to continuous winding across windings along body 130 Figure 1, 4), wherein the first guiding element of the set is arranged for receiving the continuous strip from the first winding in a first winding direction (rail 172 receives rubber 10 in first direction Figure 1, 4) and for directing the continuous strip in a first transition direction (directs rubber 10 around windings in body 130 Figure 1, 4), wherein the second guiding element of the set is arranged for receiving the continuous strip in a second transition direction and for directing the continuous strip into Figure 1, 4), wherein the first transition direction is different from the first winding direction and the second transition direction is different from the second winding direction (first winding and first transition different directions Figure 4 below).
Although not explicitly stated that the second transition direction is different than the second 
winding direction, it would be obvious to one of ordinary skill in the art before the effective filing date on the invention that the apparatus of Hwang is capable of doing such at a later point in the windings throughout the circumference of the rotating body. This would allow for rapid cooling to allow the rubber product to be effectively cooled and supplied to the end consumer ([0003]).

    PNG
    media_image1.png
    495
    809
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    441
    708
    media_image2.png
    Greyscale

Regarding Claim 45, Hwang discloses the first guiding element of the set is arranged for directing the continuous strip in the first transition direction towards the second guiding element (172 directs rubber 10 towards 171 Figure 4) of the set and wherein the second guiding element of the set is arranged for receiving the continuous strip from the first guiding element of the set in the second transition direction (171 receives rubber 10 from 172 in second direction Figure 4), wherein the second transition direction is the first transition direction (Figure 4 same directions for receiving).

    PNG
    media_image3.png
    441
    708
    media_image3.png
    Greyscale

Regarding Claim 46, Hwang discloses the guiding device comprises one or more third guiding elements between the first guiding element and the second guiding element of each set (support 173 in between 172 and 171 Figure 11), wherein the one or more third guiding elements are arranged for receiving the continuous strip in the first transition direction from the first guiding element (receives rubber 10 from 172 Figure 1, 11) and for directing the continuous strip towards the second guiding element in the second transition direction (guides rubber towards 171 Figure 1, 11).

    PNG
    media_image4.png
    591
    614
    media_image4.png
    Greyscale

Regarding Claim 47, Hwang discloses the continuous strip has a longitudinal direction (longitudinal length to rubber 10 Figure 1), wherein the first guiding elements and the second guiding elements are arranged for twisting the continuous strip about the longitudinal direction thereof (rubber product wound in spiral shape, or circular, ellipse around rotating body 140 with aid of rails 171 and 172 [0033]) prior to directing the continuous strip from the first winding direction into the first transition direction and from the second transition direction into the second winding direction (rails 172 guides rubber 10 towards rail 172 in respective directions Figure 4).
Regarding Claim 48, Hwang discloses the first winding direction and the second winding direction are tangent to the cooling surface (directions are perpendicular to rotating body 130 at all points across its axis Figure 1, 4).

    PNG
    media_image5.png
    495
    809
    media_image5.png
    Greyscale

Regarding Claim 49, Hwang discloses the first guiding elements are at a first distance from the cooling surface in the first winding direction (171 and 172 coincide with rotating body [0093]), wherein the first distance is the same for all first guiding elements (distance relative to circumferential pitch, is spaced the same across entire circumference of rotating body [0093]).
Regarding Claim 50, Hwang discloses the second guiding elements are at a second distance from the cooling surface in the second winding direction (171 and 172 coincide with rotating body [0093]), wherein the second distance is the same for all second guiding elements (distance relative to circumferential pitch, is spaced the same across entire circumference of rotating body [0093]).
Regarding Claim 51, Hwang discloses the first winding direction extends in a first winding plane (winding direction in plane Figure 1) and the second winding direction extends in a second winding plane parallel to yet spaced apart from the first winding plane (second plane is parallel and spaced apart from first plane Figure 1).

    PNG
    media_image6.png
    495
    809
    media_image6.png
    Greyscale

Regarding Claim 52, Hwang discloses the first winding plane and the second winding plane extend perpendicular to the rotation axis (plane of winding directions are perpendicular to rotation shaft 120 Figure 1).
Regarding Claim 53, Hwang discloses the second guiding element of the set is offset with respect to the first guiding element of the set in the axial direction (rails are offset to each other along the axis of the rotating body 130 Figure 1).
Regarding Claim 54, Hwang discloses the second guiding element of the set is offset with respect to the first guiding element of the set in the circumferential direction (171 is offset across circumference of drum with respect to 172 Figure 4).
Regarding Claim 55, Hwang discloses the first guiding element and the second guiding element of the set are spaced apart in the circumferential direction over a spacing angle in the range of twenty to sixty degrees (six guide rail pieces spaced in intervals of 60 degrees, nine rails pieces at 40 degrees, twelve pieces is 30 degrees, 15 pieces at 24 degrees, 18 pieces at 20 degrees [0007] Page 3 of NPL).
Regarding Claim 57, Hwang discloses the second guiding element of the set is aligned in the circumferential direction with the first guiding element of a consecutive one of the sets (171 and 172 aligned in same circumferential axis along each set Figure 4
Regarding Claim 58, Hwang discloses the first guiding element and the second guiding element of the set are arranged for deflecting the continuous strip about a first deflection axis and a second deflection axis (deflection axes are depicted by arrows Figure 4 below), respectively, wherein the first deflection axis is tilted at an oblique first angle to the rotation axis andApplication No.: 15/733,119 Art Unit: 1754wherein the second deflection axis is tilted at an oblique second angle to the rotation axis, opposite to the first angle (both axes are oblique to the rotation axis, and the second axis is opposite to the first one Figure 4).

    PNG
    media_image7.png
    441
    708
    media_image7.png
    Greyscale

Regarding Claim 59, Hwang discloses the first guiding element and the second guiding element of the set are arranged for deflecting the continuous strip about a first deflection axis and a second deflection axis (deflection axes are depicted by arrows Figure 4 below), respectively, wherein the first deflection axis is perpendicular to the first winding direction and the first transition direction or wherein the second deflection axis is perpendicular to the second winding direction and the second transition direction (axis is perpendicular to each winding and transition direction Figure 1, 4).
Although not explicitly stated the direction of the deflection axes are perpendicular, it would be 

Regarding Claim 60, Hwang discloses the first guiding element and the second guiding element of the set are a first guiding roller and a second guiding roller, respectively, wherein the first deflection axis and the second deflection axis correspond to the axes of the first guiding roller and the second guiding roller, respectively (rails 171 and 172 are in line with each deflection axis Figure 4).
Although not explicitly stated that 171 and 172 are guiding rollers, it would be obvious to one of 
ordinary skill in the art that one could manufacture the rails 171 and 172 as guiding rollers, as this is well-known in the art, and would provide increased stability to the winding process.
Regarding Claim 61, Hwang discloses the first guiding elements are arranged side-by-side in the axial direction (172 rails lined up in axial direction Figure 5).

    PNG
    media_image8.png
    581
    767
    media_image8.png
    Greyscale

Regarding Claim 62, Hwang discloses the second guiding elements are arranged side-by-side in the axial direction (171 rails lined up in axial direction Figure 5).
Regarding Claim 63, Hwang discloses the cooling apparatus comprises a base for rotatably supporting the cooling drum about the rotation axis (brackets 122 and 123 with cooling tank 110 as base holds plate 170 up Figure 5), wherein the guiding device is supported relative to said base in a stationary Figure 5).
Regarding Claim 64, Hwang discloses the angular position is at a stationary angle within a range of zero to sixty degrees with respect to the horizontal plane (angular position is at angle of 0 degrees with respect to drum 121 Figure 5).
Regarding Claim 65, Hwang discloses the guiding device further comprises one or more first alignment elements for aligning the continuous strip at one or more of the first guiding elements along an entry line (guide roller 210 aligns rubber 10 around rails 171 and 172 through entry of rubber from inlet 180 Figure 1, 9).

    PNG
    media_image9.png
    600
    708
    media_image9.png
    Greyscale

Regarding Claim 66, Hwang discloses the one or more first aligning elements are one or more first alignment rollers (210 is a guide roller [0135]), wherein each of the one or more first alignment rollers is arranged alongside one of the first guiding elements for abutting the continuous strip in the axial direction at the entry line (210 arranged alongside the rail 172 to aid with rubber 10 upon entry Figure 1, 9
Regarding Claim 67, Hwang discloses the continuous strip has an inside facing towards the cooling drum (rubber along rollers 210 has inside facing inward of the cooling drum Figure 9), wherein said one or more first alignment rollers are arranged for obliquely abutting the inside of the continuous strip at the entry line (rollers 210 are arranged obliquely with respect to rubber inside of cooling drum Figure 9).
Regarding Claim 68, Hwang discloses the guiding device further comprises one or more second alignment elements for aligning the continuous strip at one or more of the second guiding elements along an exit line (coupler 126 with rail 171 Figure 1, 4).
Regarding Claim 69, Hwang discloses the one or more second aligning elements are one or more first alignment rollers, wherein each of the one or more second alignment rollers is arranged alongside one of the second guiding elements for abutting the continuous strip in the axial direction at the exit line (coupler 126 with rail 171 Figure 1, 4).
Although not explicitly stated that the aligning elements are alignment rollers, one of ordinary 
skill in the art that one could manufacture the aligning elements as alignment rollers, as this is well-known in the art and provides the benefit of increased stability occurring at the exit stage of the strip along the support system.
Regarding Claim 70, Hwang discloses the continuous strip has an inside facing towards the cooling drum rubber along rollers 210 has inside facing inward of the cooling drum Figure 9), wherein said one or more second alignment rollers are arranged for obliquely abutting the inside of the continuous strip at the exit line (abuts rubber 10 at exit line of near coupler 126 at oblique skew Figure 1).
Regarding Claim 73, Hwang discloses the plurality of windings comprises an infeed winding where the continuous strip is first applied to the cooling drum (inlet device 180 with inlet winding Figure 1), wherein the cooling apparatus comprises an infeed pulling member for feeding the continuous strip Figure 1), wherein the cooling apparatus further comprises a control unit that is operationally connected to the cooling drum to control the rotational speed of said cooling drum (control unit [0035]), wherein the control unit is operationally connected to the infeed pulling member and configured to control the infeed pulling member such that the infeed speed is lower than the rotational speed of the cooling drum ([0035]).
Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the 
control unit of Hwang is capable of controlling the rotational speed of the drum, as this is well-known in the art and would provide the operator more control of the cooling process by tailoring the rotational speed of the drum to a desired value. Similarly, although not explicitly stated the controller operates so that the infeed speed is lower than the rotational speed of the cooling drum, this would also be obvious to one of ordinary skill in the art that a controller is capable of such an action to ensure a smooth transition upon entry into the cooling drum system to maximize efficiency of the process.
Regarding Claim 74, Hwang discloses the plurality of windings comprises an outfeed winding where the continuous strip ultimately leaves the cooling drum (outlet of drum in Figure 2), wherein the cooling apparatus further comprises an outfeed pulling member for feeding the continuous strip out of the outfeed winding away from the cooling drum (guide rollers 330 guide rubber out of cooling drum Figure 4), wherein the control unit is operationally connected to the outfeed pulling member and configured to control the outfeed pulling member such that it pulls on the continuous strip at an outfeed rate that is higher than the rotational speed of the cooling drum (control unit [0035]).
Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the 
control unit of Hwang is capable of controlling the rotational speed of the drum, as this is well-known in the art and would provide the operator more control of the cooling process by tailoring the rotational speed of the drum to a desired value. Similarly, although not explicitly stated the controller operates so 
Regarding Claim 76, Hwang discloses a method for cooling a continuous strip using the cooling apparatus according to claim 44 (Figure 1), wherein the method comprises the steps of: receiving the continuous strip from the first winding at the first guiding element of the set in the first winding direction (172 receives rubber 10 in first direction Figure 1, 4); directing the continuous strip in the first transition direction (transitions rubber in transition direction around drum Figure 1); receiving the continuous strip at the second guiding element of the set in the second transition direction (171 receives rubber 10 in second direction Figure 1, 4); and directing the continuous strip into the consecutive winding in the second winding direction (consecutive winding around 171 in different direction Figure 4).
Claims 56, 71, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101368545 B1) as applied to Claim 44 above, and further in view of Masao (JP H06 106531 A).
Regarding Claim 56, Hwang teaches all of the limitations as set forth above in the rejection of Claim 44. Hwang does disclose the first and second guiding elements (171 and 172 Figure 4) but is deficient in disclosing that they define a linear transition path for the continuous strip and are positioned relative to the cooling surface so that the transition path is completely spaced apart from the cooling surface.
In the analogous art, Masao teaches an apparatus for continuously cooling the continuous 
rubber sheet, which is a similar apparatus to the claimed invention. Masao discloses the guiding elements (25 and 26 Figure 5) define a linear transition path for the continuous strip (see path in Figure 5) and are positioned relative to the cooling surface so that the transition path is completely spaced apart from the cooling surface (transition path is separate from cooling surface Figure 5). Masao teaches [0013]).
The teachings of Masao and the claimed invention would be considered analogous because 
both ascertain to a cooling apparatus to cool an extruded product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding elements of Hwang such that they define a linear transition path for the continuous strip and are positioned relative to the cooling surface so that the transition path is completely spaced apart from the cooling surface, as the guiding elements of Hwang in order to optimally provide the cooled material to a subsequent stage for further processing with minimal operator error.

    PNG
    media_image10.png
    376
    410
    media_image10.png
    Greyscale

Regarding Claim 71, Hwang teaches all of the limitations as set forth above in the rejection of Claim 44. Hwang does disclose the first and second guiding elements of the set and guiding device (plate 170 with rails 171 and 172 Figure 4) and alignment elements (guide roller 210 Figure 9) but is deficient in disclosing that they define a transition path for the continuous strip, wherein the guiding device further comprises one or more alignment elements at an intermediate position along the transition path between the first guiding element and the second guiding element of each set for steering the continuous strip along the respective transition path.
Figure 5), wherein 
the guiding device further comprises one or more alignment elements at an intermediate position along the transition path between the first guiding element and the second guiding element of each set for steering the continuous strip along the respective transition path (guide roller 27 positioned between guiding elements for steering rubber into cooling apparatus Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling apparatus of of Hwang such that the first guiding element and the second guiding element of the set define a transition path for the continuous strip, wherein the guiding device further comprises one or more alignment elements at an intermediate position along the transition path between the first guiding element and the second guiding element of each set for steering the continuous strip along the respective transition path, as the cooling apparatus of Hwang in order to optimally provide the cooled material to a subsequent stage for further processing with minimal operator error.
Regarding Claim 72, Hwang in view of Masao teaches all of the limitations as set forth above in the rejection of Claim 71. Masao further teaches the one or more alignment elements comprises a first alignment roller and a second alignment roller which are oppositely inclined (the guide roller 27 is a roller is opposite to guide rollers 26 and 27 Figure 5).
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101368545 B1) as applied to Claim 44 above, and further in view of Tachibana (WO 2007/108243 A1, see Machine Translation for citations).
Regarding Claim 75, Hwang discloses a production line for producing a continuous strip (Figure 4),Application No.: 15/733,119 11/16wherein the production line comprises an extruder for extruding the continuous strip at a variable extrusion speed (extruder not shown [0037]), a cooling apparatus according to claim 44 for cooling the continuous strip, wherein the plurality of windings comprises an infeed winding where the continuous Figure 1), wherein the production line further comprises a control unit that is operationally connected to the cooling drum to control the rotational speed of said cooling drum (control unit [0035]), wherein the control unit is operationally connected to the infeed pulling member and configured to control the infeed pulling member such that the infeed speed is lower than the rotational speed of the cooling drum ([0035]). 
Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the 
control unit of Hwang is capable of controlling the rotational speed of the drum, as this is well-known in the art and would provide the operator more control of the cooling process by tailoring the rotational speed of the drum to a desired value. Similarly, although not explicitly stated the controller operates so that the infeed speed is lower than the rotational speed of the cooling drum, this would also be obvious to one of ordinary skill in the art that a controller is capable of such an action to ensure a smooth transition upon entry into the cooling drum system to maximize efficiency of the process.
Hwang is deficient in disclosing a buffer member between the extruder and the cooling 
apparatus to absorb variations in the extrusion speed, and the cooling apparatus comprises an infeed pulling member that is located between the buffer member and the cooling drum for feeding the continuous strip into the infeed winding at an infeed speed.
	In the analogous art, Tachibana teaches a set of cooling drums (11, 12, 13 Figure 1) used to melt and cool a plastic extruded product from extruder 1 (Figure 1 Page 1 Bottom - Page 2 Top). Tachibana discloses a buffer member between the extruder and the cooling apparatus to absorb variations in the extrusion speed (dancer roller 16 Figure 1, Page 3 Bottom), and the cooling apparatus comprises an infeed pulling member (device 180 Hwang) that is located between the buffer member and the cooling drum for feeding the continuous strip into the infeed winding at an infeed speed (invites rubber 10 into cooling drum 121 Figure 1 Hwang). Tachibana teaches the advantage of such a dancer roller include to improve production speed (Page 16).

The teachings of Tachibana and the claimed invention would be considered analogous because 
both ascertain to a cooling apparatus to cool an extruded product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling apparatus of Hwang such that a buffer member between the extruder and the cooling apparatus to absorb variations in the extrusion speed, and the cooling apparatus comprises an infeed pulling member that is located between the buffer member and the cooling drum for feeding the continuous strip into the infeed winding at an infeed speed, as the cooling apparatus of Hwang in order to improve production speed.

    PNG
    media_image11.png
    330
    766
    media_image11.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754